Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors CAI International, Inc.: We consent to the incorporation by reference in the Registration Statements on Form S-8 (File Nos.333-143000, 333-159870 and 333-176369) and on Form S-3 (File Nos. 333-168480 and 333-173540)of CAI International, Inc. of our reports dated March8, 2012, with respect to the consolidated balance sheets of CAI International, Inc. and Subsidiaries as of December31, 2011 and 2010, and the related consolidated statements of operations, stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2011, and the related financial statement schedule II, and the effectiveness of internal control over financial reporting as of December31, 2011, which reports appear in the December31, 2011 annual report on Form 10-K of CAI International, Inc. /s/ KPMG LLP San Francisco, California March 8, 2012
